The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the arguments and amendments of the applicant. The amendments to the specification are accepted.  Responses to the arguments of the applicant are presented after the first rejection to which they are directed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,8,10-17,27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimaki et al. WO 2013/146670, in view of Hatakeyama JP 2005-114921, Ogihara et al. 20120184103 and To et al. JP 05-204147
Nishimaki et al. WO 2013/146670 (Nishimaki et al. 20150044876 used in lieu of translation) teaches resist underlayers including phenylindole groups, where R1 to R3 are halogen, nitro, amino, hydroxy, alkyl, alkenyl, aryl and combinations of these which might include ether, ketone, ester. R4 is hydrogen, alkyl, alkenyl, aryl, or a heterocycle, R5 is hydrogen, aryl, heterocycles, R6 is hydrogen, alkyl, aryl, heterocycle, [0017]. The hydroxyl aryls includes phenol, dihydroxynaphthylene or trihydroxynaphthylene [0046]. Useful aldehydes include benzaldehydes, naphthylaldehyde, pyrenecarboxyaldehyde.  Useful diaryl ketones are also disclosed including diphenylketone.  Synthesis example 1 is a copolymers of 2-phenylindole and 1-naphthaldehyde in the presence of toluene sulfonic acid monohydrate [0106-0107]. Synthesis example 2 is a copolymers of 2-phenylindole and 1-pyrenecarboxaldehyde in the presence of toluene sulfonic acid monohydrate [0108-0109]. Etch testing was done [0117-0126].  Other aldehydes useful in the formation of the polymer include saturated aliphatic aldehydes such as formaldehyde, paraformaldehyde, acetaldehyde, propylaldehyde, butyraldehyde, isobutyraldehyde, valeraldehyde, capronaldehyde, 2-methylbutyraldehyde, hexylaldehyde, undecanealdehyde, 7-methoxy-3,7-dimethyloctylaldehyde, cyclohexanealdehyde, 3-methyl-2-butyraldehyde, glyoxal, malonaldehyde, succinaldehyde, glutaraldehyde, glutaraldehyde, and adipaldehyde, unsaturated aliphatic aldehydes such as acrolein and methacrolein, heterocyclic aldehydes such as furfural and pyridine aldehyde, and aromatic aldehydes such as benzaldehyde, naphthylaldehyde, anthrylaldehyde, phenanthrylaldehyde, salicylaldehyde, phenylacetaldehyde, 3-phenylpropionaldehyde, tolylaldehyde, (N,N-dimethylamino)benzaldehyde, acetoxybenzaldehyde, 1-pyrenecarboxaldehyde, anisaldehyde, and terephthalaldehyde [0054].  The reaction of the polymers with crosslinking agents including hydroxymethylphenols  bounded by formula 3  is disclosed. 

    PNG
    media_image1.png
    88
    248
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    121
    247
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    130
    274
    media_image3.png
    Greyscale

Where R10 and R11 are hydrogen, alkyl or aryl and n10 is 1 to 4 and n11 is 1-4 and the sum of n10 and n11 is 2-5 [0076-0078]. 


Hatakeyama JP 2005-114921 (machine translation of record) teaches polymer 1 and 2 on page 30, where cresol is reacted with formalin (formaldehyde) and a portion of these repeating units are reacted with methanolanthracene in the presence of tosyl acid [0119-0122]. Examples 1,7 and 2 use these polymers in combination with a crosslinker and acid generator in PGMEA (table 1, [0138]). These are spin coated upon a wafer which was previously provided with SiO2 layer, baked at 250 degrees, and then overcoated with a SOG-1 layer as an intermediate layer, a resist applied to this, the composite is exposed, post baked and developed and then subjected to dry etching [0147-0154]. Linkages bounded by R1-R2 includes those where R1 is a C1-4 alkyl chain and R2 is a cycloalkyl or aryl groups which may contain hydroxyl, ether, thioether or ester, where R2 can be phenyl [0020-0021,0035,0041].  The intermediate layer can be formed by SOG or CVD [0115]. Comonomers include naphthol, dihydroxynaphthalene and the like [0046]. Useful aldehydes include benzaldehyde and the like [0047].  Useful phenolic compounds including phenol, cresols, dimethylphenols, trimethylphenols, butylphenols, phenylphenols, naphthylphenol, resorcinol, methoxyphenols, propylphenols, isopropylphenols, and the like are disclosed. These can be copolymerized with other monomers [0044-0046]. Useful aldehydes include trioxane, paraformaldehyde, benzaldehyde, formaldehyde and the like which can be used in combination of two or more [0047].  The addition of crosslinking agents including those having methylol moieties is disclosed  [0059-0066]. 
Ogihara et al. 20120184103 teaches polymer 10 where the aldehyde is a mixture of benzaldehydes and 4’-hydroxybiphenylaldehyde (see page 21 and 18) which is reacted with dihydroxynapthylene.  Other useful aldehydes include those with a CH2 linkages between the benzaldehyde and phenol moieties in the left column of page 7 below the hydroxybiphenylaldehydes.  Other useful aldehydes including benzaldehydes, naphthylaldehydes, pyrenecarboaldehyde and the like are disclosed [0079].  The introduction of substituents including benzyl groups is disclosed.    The underlayer composition are formed by adding an acid generator and crosslinking agent [0138] and are spin coated upon a wafer which was previously provided with SiO2 layer, baked at 250 degrees, and then overcoated with a SOG-1 layer as an intermediate layer, a resist applied to this, the composite is exposed, post baked and developed and then subjected to dry etching [0143-0165]. Analysis of the data of the examples using inventive polymer 1 and (comparative) polymer 14 which lacks the hydroxyl substituents on the naphthyl group shows improvements in minimum pattern size achievable (see table 6)  and an increased hardness (table 3). Useful naphthalene or benzene compounds disclosed include 1-naphthol, 2-naphthol, various dihydroxynaphthalenes and phenol [0062-0063]. The intermediate film can be formed using CVD (chemical vapor deposition), ALD or the like [0116].  Useful phenols are disclosed [0062-0063. Useful aldehydes are disclosed, including formaldehyde and the like  [0065-0086, particularly 0079]. 
To et al. JP 05-204147 (machine translation attached) teaches cresol novolak resins which include 2-,  3-, or 4-hydroxybenzyl alcohol as a reactant/component. These are useful in photosensitive resins (overview) such as photoresists used in the semiconductor industry [0001]. The structures of the  2-,  3-, or 4-hydroxybenzyl alcohol are 
    PNG
    media_image4.png
    65
    87
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    75
    94
    media_image5.png
    Greyscale
 and 
    PNG
    media_image6.png
    61
    115
    media_image6.png
    Greyscale
are found on page 2.  These are combined/condensed with cresol [0012] and may also be condensed with formaldehyde to form a photoresist resin sensitized by the addition of  a sensitizing agent [0013].  Example 1 reacts m-cresol, 4-hydroxybenzyl alcohol and formalin (formaldehyde) in the presence of an acid to form a cresol based novolak resins [0015-0018]. A quinone diazide is added as an acid generating sensitizing agent and the resulting solutions were coated on a wafer, exposed to UV, and developed in TMAH. As the solubility in the developer was improved, good resist patterns shapes were formed and resolution was increased [0019-0023]. 
It would have been obvious to one skilled in the art to modify the polymers of synthesis examples 1 or 2 of Nishimaki et al. WO 2013/146670 by adding an CH2-phenol moiety to a phenyl ring of the phenylindole based upon the direction for R1 and R3 at [0017] with a reasonable expectation of increasing the hardness and minimum pattern resolution based upon the evidence found in Ogihara et al. 20120184103 with respect to the examples using inventive resin 1 and comparative resin 14, which lacks the hydroxyl group, increasing the absorption as discussed in Hatakeyama JP 2005-114921 and Ogihara et al. 20120184103 (teaching novolac reaction with an  aldehyde) and increasing the solubility in polar solvents based upon the teachings of To et al. JP 05-204147
It would have been obvious to one skilled in the art to modify the polymers of synthesis examples 1 or 2 of Nishimaki et al. WO 2013/146670 by adding an CH2-2,4-di t-butylphen-4-ol moiety to a phenyl ring of the phenylindole based upon the direction for R1 and R3 at [0017] with a reasonable expectation of increasing the hardness and minimum pattern resolution based upon the evidence found in Ogihara et al. 20120184103 with respect to the examples using inventive resin 1 and comparative resin 14, which lacks the hydroxyl group, increasing the absorption as discussed in Hatakeyama JP 2005-114921 and Ogihara et al. 20120184103 (teaching novolac reaction with an  aldehyde) and increasing the solubility in polar solvents based upon the teachings of To et al. JP 05-204147.
Alternatively, it would have been obvious to one skilled in the art to modify the polymers of formula 2-5 of Nishimaki et al. WO 2013/146670 by adding an CH2-phenol moiety to a phenyl ring of the phenylindole based upon the direction for R1 and R3 at [0017] with a reasonable expectation of increasing the hardness and minimum pattern resolution based upon the evidence found in Ogihara et al. 20120184103 with respect to the examples using inventive resin 1 and comparative resin 14, which lacks the hydroxyl group, increasing the absorption as discussed in Hatakeyama JP 2005-114921 and Ogihara et al. 20120184103 (teaching novolac reaction with an  aldehyde) and increasing the solubility in polar solvents based upon the teachings of To et al. JP 05-204147.

	Further, it would have been obvious to modify the polymers rendered obvious above by adding other comonomers known in the art, such as naphthols, phenols, dihydroxynaphthylene,, aldehydes such as naphthaldehyde or pyrenecarboaldehyde or diarylketones  based upon the teachings in the cited portions of Hatakeyama JP 2005-114921 or Ogihara et al. 20120184103. Further, it would have been obvious to use the lower layer in the processes disclosed by Hatakeyama JP 2005-114921 and Ogihara et al. 20120184103 and to form the intermediate film can be formed using CVD (chemical vapor deposition), rather than by SOG as this is a known alternative in the art [0115] of Hatakeyama JP 2005-114921.  
	Further it would have been obvious to one skilled in the art to modify the process of forming these grafted/functionalized polymers taught by the combination of Nishimaki et al. WO 2013/146670, Hatakeyama JP 2005-114921, Ogihara et al. 20120184103 and To et al. JP 05-204147 by adding the aromatic compounds having hydroxymethyl and hydroxy moieties of Hatakeyama JP 2005-114921 and Ogihara et al. 20120184103 to the reaction forming the novolak based upon the this being old and known in the art as evidenced To et al. JP 05-204147 who reacts hydroxybenzyl alcohol, cresol and formaldehyde in the presence of an acid catalyst to form a novolak and the use of an acid catalyst to facilitate the grafting in Hatakeyama JP 2005-114921.


In the response of 4/5/2021, the applicant argues unexpected results.  
The etching characteristics of comparative example 4, having the structure 


    PNG
    media_image7.png
    160
    524
    media_image7.png
    Greyscale
 is 0.76 (which evidences increased dry etch resistance over a phenolic novolac resin). 
The etching characteristics of inventive example 1, having the structure 


    PNG
    media_image8.png
    184
    552
    media_image8.png
    Greyscale
 is 0.72.   These etch resistances are very similar.   These etch rates are also similar to the data in table 2 of Nishimaki et al. WO 2013/146670 where comparative example 1 is a “commercially available cresol novolac resin 

    PNG
    media_image9.png
    152
    293
    media_image9.png
    Greyscale

Where examples 1 and 2 use a polymer with the structure 

    PNG
    media_image10.png
    137
    248
    media_image10.png
    Greyscale
 and examples 3-4 use polymers with the structure 

    PNG
    media_image11.png
    185
    266
    media_image11.png
    Greyscale
 The etch rate is clearly similar and attributable to the chemical structure of the polymer and is known from Nishimaki et al. WO 2013/146670.  This etch rate data is not unexpected in view of the showing in Nishimaki et al. WO 2013/146670.   The instant specification does not include etch rate data for phenolic polymers is not presented in the instant specification, so the showing is not commensurate in scope with the coverage sought.




In the response of 5/2/2022, the applicant argues that the improvement in solubility in PGME is not taught in the references. 

The examiner notes that the solubility of inventive polymers of examples 1-4 in propylene glycol monomethyl ether (PGME) is good, relative to comparative polymers of examples 1-3, which lack a hydroxy moiety.  Comparative examples 1-3 of the inventive specification were dissolved in a combination of propylene glycol monomethyl ether and cyclohexanone.  Comparative examples 4-5 of the inventive specification were dissolved in propylene glycol monomethyl ether in the same manner as inventive examples 1-4. Additionally, the compositions of Hatakeyama JP 2005-114921 where coated from propylene glycol monomethyl ether acetate (PGMEA) [0136], which is the same solvent as used for the resist [0143] and is described in the prepub of the instant specification as a useful solvent “generally used in the lithographic process” [0087-0088].     The solubility is not expected to be an issue for phenolic novolacs.  Additionally, examples 1-4 of Nishimaki et al. WO 2013/146670 use propylene glycol monomethyl ether acetate to dissolve the polymer and the claims are not limited the solvent being propylene glycol monomethyl ether, so the showing is not commensurate with the scope of coverage sought as the claims to not specify the solvent.  Clearly, the phenolic polymers of Hatakeyama JP 2005-114921 and the phenylindole polymers of Nishimaki et al. WO 2013/146670 have solubility in propylene glycol monomethyl ether acetate (a common resist solvent), so this is not unexpected.  It is not clear why the solubility of comparative examples 4 and 5 were not presented in table 1.
	The examiner points out that the increase solubility in a PGME (1- Methoxy-2-Hydroxypropane, CH3OCH2CHOHCH3) which includes a hydroxy moiety would be expected by one skilled in the art due to the hydroxy group.  This position is supported by the teaching of increased solubility in the aqueous (water, H2O) developer in To et al. JP 05-204147.  A similar result would be expected for the carbonyl group containing PGMEA (1-methoxy-2-propanol acetate) as that group confers polarity.



Claims 1,4,7,10-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimaki et al. WO 2013/047516, in view of Hatakeyama JP 2005-114921, Ogihara et al. 20120184103 and To et al. JP 05-204147
Nishimaki et al. WO 2013/047516 (Nishimaki et al. 20140235059 used in lieu of translation) teaches resist underlayers including diphenylamine or phenyl naphthylamine groups [0070].  , where R1 to R2 are halogen, nitro, amino, hydroxy, alkyl, alkenyl, aryl and combinations of these which might include ether, ketone, ester. R3 is hydrogen, alkyl, alkenyl, aryl, or a heterocycle, R4 is aryl and  heterocycles, R5 is hydrogen, alkyl, aryl, heterocycle, [0020-0023]. Useful aldehydes include benzaldehydes, naphthylaldehyde, pyrenecarboxyaldehyde [0074]. Useful diaryl ketones are also disclosed including diphenylketone.  Synthesis example 2 is a copolymers of N-phenyl-naphthylamine and 1-naphthaldehyde [0147]. Synthesis example 4 is a copolymers of N-phenyl-naphthylamine and 1-pyrenecarboxaldehyde [0151]. Etch testing was done [0169-0178]. Other aldehydes useful in the formation of the polymer include saturated aliphatic aldehydes such as formaldehyde, paraformaldehyde, acetaldehyde, propylaldehyde, butyraldehyde, isobutyraldehyde, valeraldehyde, capronaldehyde, 2-methylbutyraldehyde, hexylaldehyde, undecanealdehyde, 7-methoxy-3,7-dimethyloctylaldehyde, cyclohexanealdehyde, 3-methyl-2-butyraldehyde, glyoxal, malonaldehyde, succinaldehyde, glutaraldehyde, glutaraldehyde, and adipaldehyde, unsaturated aliphatic aldehydes such as acrolein and methacrolein, heterocyclic aldehydes such as furfural and pyridine aldehyde, and aromatic aldehydes such as benzaldehyde, naphthylaldehyde, anthrylaldehyde, phenanthrylaldehyde, salicylaldehyde, phenylacetaldehyde, 3-phenylpropionaldehyde, tolylaldehyde, (N,N-dimethylamino)benzaldehyde, acetoxybenzaldehyde, 1-pyrenecarboxaldehyde, anisaldehyde, and terephthalaldehyde [0073].  The reaction of the polymers with crosslinking agents including hydroxymethylphenols  bounded by formula 3  is disclosed. 

    PNG
    media_image1.png
    88
    248
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    121
    247
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    130
    274
    media_image3.png
    Greyscale

Where R10 and R11 are hydrogen, alkyl or aryl and n10 is 1 to 4 and n11 is 1-4 and the sum of n10 and n11 is 2-5 [0096-0098]. 
It would have been obvious to one skilled in the art to modify the polymers of synthesis examples 2 or 4 of Nishimaki et al. WO 2013/047516  by adding an CH2-phenol moiety based upon the direction for R1 and R2 at [0020-0023] with a reasonable expectation of increasing the hardness and minimum pattern resolution based upon the evidence found in Ogihara et al. 20120184103 with respect to the examples using inventive resin 1 and comparative resin 14, which lacks the hydroxyl group, increasing the absorption as discussed in Hatakeyama JP 2005-114921 and Ogihara et al. 20120184103 (teaching novolac reaction with an  aldehyde) and increasing the solubility in polar solvents based upon the teachings of To et al. JP 05-204147.Alternatively, it would have been obvious to one skilled in the art to modify the polymers of formula 3-5 of Nishimaki et al. WO 2013/047516  by adding an CH2-phenol moiety to a phenyl ring of the phenylindole based upon the direction for R1 and R3 at [0020-0023] with a reasonable expectation of increasing the hardness and minimum pattern resolution based upon the evidence found in Ogihara et al. 20120184103 with respect to the examples using inventive resin 1 and comparative resin 14, which lacks the hydroxyl group, increasing the absorption as discussed in Hatakeyama JP 2005-114921 and Ogihara et al. 20120184103 (teaching novolac reaction with an  aldehyde) and increasing the solubility in polar solvents based upon the teachings of To et al. JP 05-204147.
Further, it would have been obvious to modify the polymers rendered obvious above by adding other comonomers known in the art, such as naphthols, phenols, dihydroxynaphthylene,, aldehydes such as naphthaldehyde or pyrenecarboaldehyde or diarylketones based upon the teachings in the cited portions of Hatakeyama JP 2005-114921 or Ogihara et al. 20120184103. Further, it would have been obvious to use the lower layer in the processes disclosed by Hatakeyama JP 2005-114921 and Ogihara et al. 20120184103 and to form the intermediate film can be formed using CVD (chemical vapor deposition), rather than by SOG as this is a known alternative in the art [0115] of Hatakeyama JP 2005-114921.  
Further it would have been obvious to one skilled in the art to modify the process of forming these grafted/functionalized polymers taught by the combination of Nishimaki et al. WO 2013/047516  Hatakeyama JP 2005-114921, Ogihara et al. 20120184103 and To et al. JP 05-204147 by adding the aromatic compounds having hydroxymethyl and hydroxy moieties of Hatakeyama JP 2005-114921 and Ogihara et al. 20120184103 to the reaction forming the novolak based upon the this being old and known in the art as evidenced To et al. JP 05-204147 who reacts hydroxybenzyl alcohol, cresol and formaldehyde in the presence of an acid catalyst to form a novolak and the use of an acid catalyst to facilitate the grafting in Hatakeyama JP 2005-114921.

In addition to the response above, the examiner notes the use of cyclohexanone as the coating solvent in Nishimaki et al. WO 2013/047516 and the etch rates relative to the commercially available phenol formaldehyde novolac of comparative examples 1 found in table 2, which are similar to those of the inventive examples of the instant application. 

    PNG
    media_image12.png
    174
    301
    media_image12.png
    Greyscale

There were no arguments directed at this rejection beyond those addressed above. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Knop et al., “Phenolic resins: Chemistry, applications, and performance: future directions”, Springer-Verlag GmbH,  Chapter 3, reaction mechanisms, pp 24-61 (1985) describes hydroxymethylphenols as being the reaction products of phenol and formaldehyde (section 3.3 and 3.3.1 and figure 3.3). relevant reactions are taught in 3.47- to 3.49 on pages 46 and 47. 
Fumiya et al. JP 01-102457 (machine translation attached) teaches the reaction of aromatic compounds having at least one carboxyl or hydroxyl group into an alkali developable diazo resin by (poly)condensation with aldehydes (overview). Aromatic compounds including hydroxyl group in a molecule, an aromatic compound having a phenolic hydroxyl group is particularly preferable, and examples thereof include phenol, (o, m, p) cresol, xylenol, Resorcin, 2-methyl resorcin , (0 p m) methoxyphenol, and the like. Methoxyphenol , catechol, fluoroglycine, p-hydroxylethyl phenolic , naphthol, pyrogallol, hydroquinone, p-hydroxybenzyl alcohol , 4-chloro resorcin , biphenyl 4.4 ′ - diol, 1.2. 4-benzenetriol . Bisphenol A, 2. 4-dihydroxybenzophenone , 2.3.4 -) *************, p-hydroxyacetophenone , 4. 4-dihydroxydi phenyl ether , 4.4' - **************, 4.4' - dihydroxysulfone. There may be mentioned, among others, 4. degree. 4' - dihydroxydiphenylsulfide, cumylphenol, and the like, and particularly preferred is p-cresylic , Resorcin, 2-methyl resorcin , pyrogallol, p-methoxyphenol , and the like. 4.4 ′ - Dihydroxydiphenyl ether, 4.4 ′ - **************, 2.3. 4- trihydroxybenzophenone (original at page 2/lower right column to page 3/upper right column).  Useful aldehydes and ketones for the (poly)condensation include formaldehyde, acetaldehyde, benzaldehyde or ketones, for example acetone, acetophenone (original at page 3/left right column). Polycondensation is performed in synthesis example 1 (page 5/upper left column to upper right column). Examples 1-   combine the resin of synthesis examples 1 with a lipophilic polymer, dye and solvent, coated upon the aluminum substrate, exposed to UV light and developed  (page 9/lower left column-page 10/upper left column).
Bender et al. 2754335 teaches the reaction of phenols with hydroxymethyl containing compounds to form novolak oligomers (col 3-4). 
Simon et al. 2728741 teaches in resin 16, the reaction of phenol, o-hydroxybenzyl alcohol and formaldehyde to form a phenolic resin (col 4). 
Bogan 4939229 establishes that it is known in the novolak resin art that the reaction of phenol and formaldehyde yields a mixtures of para- and ortho- hydroxymethylphenols.   Further reaction of these yields novolak polymer/oligomers.  

    PNG
    media_image13.png
    92
    159
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    108
    159
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    108
    226
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    135
    213
    media_image16.png
    Greyscale


Dammel et al. 5510420 describes grafting groups for attachment onto hydroxystyrene polymers.  These grafting groups can be formed by the reaction of  methylene phenols or mixtures thereof: 4 -hydroxybenzyl alcohol, 2 -hydroxybenzyl alcohol, 3 -hydroxybenzyl alcohol, 2-hydroxymethyl-p-cresol, 2-hydroxymethyl-m-cresol, 4-hydroxymethyl-m-cresol, 6-hydroxymethyl-2,4-xylenol, 4-hydroxymethylresorcinol (2/45-5/55, particularly 5/42-29). See the chain growth illustrated in column 6/lines 30-62. 

    PNG
    media_image17.png
    82
    256
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    88
    218
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    80
    255
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    87
    271
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    85
    285
    media_image21.png
    Greyscale


Tomioka et al. JP 02-282342 teaches the reaction of catechol (1,2,-dihydroxybenzene) with p-hydroxybenzyl alcohol to form 4-hydroxyphenyl-3,4-3,4-dihydroxyphenylmethane of formula (I
    PNG
    media_image22.png
    51
    220
    media_image22.png
    Greyscale
. This is disclosed as useful in forming quinone diazide sensitized photoresists. Example 1 reacts catechol and p-hydroxybenzyl alcohol in the presence of acid.  This is then combined with a naphthoquinone diazide (sensitizer) (original at page 2/lower left column to page 3/upper left column).  This was coated on a silicon wafer, dried, exposed to 436 nm light, and developed to form a positive resist image (page 3/upper right to lower left column). 
Inuoe et al. JP 09-316016 teaches a polyfunctional phenol of formula (I) where one of R1 and R2 is OQ3, one of R3 and R4 is hydrogen, the others of R1-R5 are independently C1-6 alkyl, C3-6 cycloalkyl, C2-6 alkenyl, C1-6 alkoxy or halogen  and Q1-Q3 are H or naphthoquinone diazide (abstract/solution)

    PNG
    media_image23.png
    195
    565
    media_image23.png
    Greyscale
  
    PNG
    media_image24.png
    249
    570
    media_image24.png
    Greyscale

When Q1 to Q3 are hydrogen the compounds is formed by the reaction of catechol and a compound of formula (II), where one of R1 and R2 are hydroxyl, one of R3 and R4 is hydrogen and the others  (including R5 ) are independently C1-6 alkyl, C3-6 cycloalkyl, C2-6 alkenyl, C1-6 alkoxy or halogen [0008-0015].  This reaction is performed in the presence of an acid catalyst such as hydrochloric acid, sulfuric acid, formic acid, acetic acid, oxalic acid, and p-tolylsulfonyloxy . Preferably, hydrochloric acid, sulfuric acid or p-tolylsulfonyloxy is used, more preferably a p-tolylsulfonyloxy is used. The acid catalyst is generally used in an amount of about 0.01 to 0.5 mol, preferably about 0.05 to 0.3 mol, based on the hydroxybenzyl alcohol compound of Formula (II) [0020]. The formation of novolak resins/polymers by the reaction of phenolic compounds such as metacresol, paracresol, orthocresol, 2,5-xylenol , 3,5-xylenol , 3,4-xylenol ,   2,3,5-trimethylphenol , 2-t-butyl-5-methylphenol , t-butylhydroquinone, and the like. Together with an aldehyde such as  formaldehyde, acetaldehyde, benzaldehyde, glyoxal, salicylaldehyde and the like can be mentioned. In particular, formaldehyde is industrially mass-produced as an aqueous solution of about 37% by weight and is preferably used..  This can be performed in the presence of an acid catalyst [0046-0047]. Example 1 teaches the preparation of 1,2-dihydroxy—4-(4-hydroxy-2,5-dimethylbenzyl)benzene [0052-0054]. Example 2 teaches the preparation of 1,2-dihydroxy—4-(4-hydroxy-2,3,6-trimethylbenzyl)benzene [0055-0056]. Examples 3 and 4 functionalize these with quinone diazides [0057-0061]. A m-cresol novolak resin is formed [0063]. The quinine diazide functionalized compounds (sensitizer) and the novolak are combined, coated, dried, exposed and developed to form a positive resist pattern [0065-0073]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737


/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 10, 2022